                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA, ex rel.                     )
Corey Donaldson,                                      )
                                                      )
                      Relator,                        )       CIVIL CASE No.: 3:19-cv-01060
                                                      )       JUDGE CAMPBELL
       v.                                             )
                                                      )
CORE CIVIC (NYSE:CXW), et al.,                        )       JURY TRIAL DEMANDED
                                                      )       UNDER SEAL
                                                      )
                      Defendants.                     )

                                                 ORDER

       The Court having dismissed this action brought pursuant to the False Claims Act, 31 U.S.C.

§§ 3729-3733 (see ECF 11, 15), the Court orders as follows:

       IT IS ORDERED that,

       1.     Docket entries 1-9 and 11-16 shall be unsealed;

       2.     The memorandum in support of the United States’ motion for an extension of time

              to consider whether to intervene (ECF 10) shall remain under seal and shall not be

              made public; and

       3.     The seal shall be lifted as to all other matters occurring in this action.

       IT IS SO ORDERED

                                November 2020.
                    2nd day of __________,
       ENTERED this ____



                                              ____________________________
                                              WILLIAM L. CAMPBELL JR.
                                              UNITED STATES DISTRICT JUDGE




    Case 3:19-cv-01060 Document 18 Filed 11/04/20 Page 1 of 1 PageID #: 314
